 Case: 1:16-cv-05298 Document #: 224 Filed: 04/17/19 Page 1 of 3 PageID #:4994
     Case: 1:L6-cv-05298 Document #: 227-4 Filed:           04lt2ltg Page          2 ot 4 PagelD #:4989




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

LECAT'S VENTRILOSCOPE,

                          Plaintiff,                     Case Number:         1   :16-cv-05298

v.                                                       Chief Judge Ruben Castillo

MT TOOL AI\D MANUFACTURING.                              Magistrate Judge Jeffrey T. Gilbert

                          Defendant.




                               STIPULATED ORDER OF DISMISSAL


           Plaintiff Lecat's Ventriloscope and Defendant MT Tool and Manufacturing hereby

stipulate, and the Court HEREBY ORDERS:

      l.   This maffer came before the Court on Plaintiff s Complaint filed May 17,2016 (ECF No.

           l);

      2.   This Court having ruled on certain matters and claims previously;

      3.   The remaining claims in this matter were tried to   a   jury resulting in a jury verdict on

           March   ll,2019;
      4. The Parties now desire to avoid additional controversy,        post-trial briefing, and appeals,

           and to resolve amicably, without any admission of       liability, this matter and all disputes

           which were asserted or could have been asserted in this matter pursuant to a Settlement

           Agreement;

      5.   Therefore, this matter is dismissed with prejudice except that the Court shall retain

           jurisdiction of this matter and over the parties to enforce the Sefflement Agreement

           [attached as Ex. B to Joint Motion to Vacate and incorporated by reference herein]. For
 Case: 1:16-cv-05298 Document #: 224 Filed: 04/17/19 Page 2 of 3 PageID #:4994
 case: 1:16-cv-05298 Document #: 221-4 Filed: O4l12l!9 Page 3 ot 4 PagelD #:4990



        clarity, it is ordered that all claims and counterclaims that were asserted or could have

        been asserted in this matter are dismissed with prejudice;

   6.   Further, the Court hereby vacates the following:

           a.   the Court's construction of "auscultation device" and "stethoscope" ($$ I and    II of

                ECF No. 75);

           b.   the Court's summary-judgment invalidation of claims 1-l       I ($ II(D) of ECF No.

                156); and

           c.   the March   ll,20l9jury   verdict and judgment of noninfringement (ECF Nos. 2l        l,

                212,214);

   7.   Plaintiffs pending motion for new trial (see ECF No. 216), and Defendant's pending

        motion for costs (see ECF No. 218), are denied as moot in light of the above-referenced

        Sefflement Agreement;

   8.   Each party shall be responsible for its own attorney's fees, costs, and expenses.

                                                AGREED:
Dated: Aprill2,20l9

/s/ Sersev Vernvuk                              isl Charles T. Riegs Jr. (by consent)
Sergey Vernyuk (OH 0089101)                     Charles T. Riggs Jr. (IL Bar No. 6225931)
sv@etblaw.com                                   riggs@riggs.pro
Jon  A. Troyer (OH 0080888)                     LAW OFFICE OF CHARLES T. RIGGS JR.
jat@etblaw.com                                  551 Forest Avenue
Roger D. Emerson (OH 0037731)                   River Forest, IL 60305
roqer.emerson@etblaw.com                         Phone: 708-828-61 30
EMERSON THOMSON BENNETT, LLC
 1 914 Akron-Peninsula Road                     John F. Rollins    (lL
                                                                   Bar No. 6227085)
Akron, OH 44313                                 tlojfr@gmail.com
Phone: 330-434-9999                             LAW OFFICE OF JOHN F. ROLLINS
Fax: 330-434-8888                               210 N. Ellis Avenue
                                                Wheaton, IL 60187
Ronald B. Kowalczyk (ARDC#627 4373)             Phone: 630-649-9688
rkowalczyk@kowalczyklaw.com
KOWALCZYK LAW OFFICES                           Attorneys   for   Defendant
100 Illinois Street, Suite 200
Case: 1:16-cv-05298 Document #: 224 Filed: 04/17/19 Page 3 of 3 PageID #:4994
 case: 1-:16-cv-05298 Document #: 221,-4 Filed: O4l!21L9 Page 4 ol 4 PagelD #:4997



Saint Charles, [L 60174
Phone: 630-665-2224

Attorneysfor Plaintiff




IT IS SO ORDERED:

DATED               ot
        tni" /24uv.---_-7       4u;?        ,zots.



                                            Chief Judge Rub6n Castillo
                                            United States District Court Judge
